Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129423 & (33)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129423
                                                                   COA: 262341
                                                                   Wayne CC: XX-XXXXXXX
                                                                   36th DC: 04-063371
  CARL JORDAN,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 10, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  strike is also considered, and it is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2005                   _________________________________________
         s1208                                                                Clerk